Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first- inventor-to-file provisions of the AIA .
DETAILED ACTION
The Office Action is in response to the Applicant's reply filed March 17, 2022
to the Office action mailed on October 20, 2021.
Priority
This application is a national stage of PCT/CA2018/050639, filed 5/30/2018, claiming priority to U.S. Provisional Application Ser. No. 62/513,277, filed 5/31/2017.
Status of the Claims
Claims 1, 3-6, and 10-12 are pending. Claims 1, 3, and 10-12 are examined. 
Response to Arguments
Applicant's arguments over the 35 U.S.C. 103(a) rejection of claims 1, 3-6, and 10-12 over US 2008 0075728 to Newman, W., in view of Lee, M. et al.,  Neurobiology of Aging 2015, vol. 36, pp. 2748-3756, which is of record is not persuasive. Therefore, the rejection is herewith maintained. 
Applicant’s argues, first, the Newman reference is far too general to be of relevance in an obviousness inquiry for the present claims. The obvious to try rationale is not sustainable for at least this reason. Second, Newman teaches the combination of a polypeptide/antibody and a complement inhibitor to treat the listed conditions. Since Newman does not suggest a complement inhibitor alone will treat the listed conditions no reasonable expectation of success can arise for the method recited in the present claims, which do not recite such combinations. Third, Newman merely puts forth proposals for treatment, without any actual data, let alone data specifically directed to the treatment of cachexia. So, whether any particular complement inhibitor would actually be effective for treatment of any particular condition is not readily predicable from Newman.
In response, the Examiner points out that the Newman reference is not only general to the use of a complement inhibitor in treating cachexia, but also claims the use of a complement inhibitor in treating cachexia (claims 49, 60-61, 78- 79 and 100).  Further, the comprising language of the claim in the instant invention is open-ended and does not exclude additional, unrecited elements.  Therefore, the composition of the instant claim does not exclude a polypeptide/antibody.   Lastly, the Examiner will not comment on the argument against the enablement of a published US application.
See rejections below:
Claim Rejections - 35 USC § 103
Please note: In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§102 and 103 (or as subject to pre-AIA  35 U.S.C. §§102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. §103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
As represented by the elected species, claims 1, 3-6, and 10-12 are rejected under 35 U.S.C. §103 as unpatentable over US 2008 0075728 to Newman, W., in view of Lee, M. et al.,  Neurobiology of Aging 2015, vol. 36, pp. 2748-3756, which is of record. 
As noted in the Office action mailed 8/11/2021, Newman US ‘728 teaches the treatment of cachexia with a complement inhibitor (paras, [0071], [0072], and [0175]). At [0174] and [0175] Newman US ‘728 teaches many examples of “agents that inhibit complement biological activity,” including small molecules. 
However, Newman US ‘728 does not teach the use of 5,5'-methylenebis(2-hydroxybenzoic acid) or an ester thereof to treat cachexia.
Lee 2015 teaches (abstract) that 5,5'-methylenebis(2-acetoxybenzoic acid) is a complement inhibitor. Since the acetoxy group is a hydrolyzable ester, this compound is presumed to be an ester prodrug of 5,5'-methylenebis(2-hydroxybenzoic acid), as recited in the alternative in claim 1.
Therefore, it would be obvious to a skilled artisan to combine the teaching of US ‘728 concerning the use of a complement inhibitor to treat cachexia with the teaching of Lee 2015  that 5,5'-methylenebis(2-acetoxybenzoic acid) is a complement inhibitor, because the teaching of Lee 2015 gives rise to a reasonable expectation of success at treating cachexia with this agent that inhibits complement activity.
	
	Conclusion
No claim is allowed.

The arguments are not persuasive and the rejection is made FINAL.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Layla Soroush whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday through Friday from 8:30 a.m. to 5:00 p.m.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kortney Klinkel, can be reached on (571)270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/LAYLA SOROUSH/Primary Examiner, Art Unit 1627